Case 20-07021     Doc 1    Filed 05/06/20 Entered 05/06/20 16:51:46           Desc Main
                              Document    Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRCIT OF VIRGINIA

                                           *
   In Re:                                  *                   CHAPTER 13
         AMANDA LEIGH RATCLIFFE            *                   CASE NO.: 20-70432
                                Debtor     *
   ______________________________________ *
                                           *
         AMANDA LEIGH RATCLIFFE            *
                                Plaintiff, *                   COMPLAINT TO DETERMINE
                                           *                   DISCHARABILITY
         v.                                *
                                           *
         LIBERTY UNIVERSITY, INC.          *                   AP:
                                Defendant  *
   Serve                                   *
         David M. Corry, Reg. Agent        *
         Liberty University, Inc.          *
         1971 University Blvd.             *
         Lynchburg, VA 24502               *




   TO THE HONORABLE PAUL M. BLACK:

            Comes now Amanda Leigh Ratcliffe, plaintiff herein, by counsel, and moves for a

   declaratory judgment determining the debtor/plaintiff’s debt owed to Liberty University is

   eligible for discharge as it is not entitled a discharge exception under 11 USC § 1328 or 11 USC

   § 523(a)(8), and as grounds therefore states:

            1.    This is an adversary proceeding brought pursuant to Bankruptcy Rule 7001(6) and

                  7001(9) to determine the dischargeabilty of a debt and seeking a declaratory

                  judgement upon the issue.

            2.    This Court has jurisdiction of this proceeding pursuant to section 1334 of title 28

                  of the United States Code.
Case 20-07021     Doc 1     Filed 05/06/20 Entered 05/06/20 16:51:46             Desc Main
                               Document    Page 2 of 3




          3.      This adversary proceeding constitutes a core proceeding as defined in title 28

                  U.S.C. § 157(b)(2).

          4.      This is a complaint by a consumer debtor against an educational institution to

                  determine the dischargeabilty of a debt owed by the debtor to the educational

                  institution.

          5.      Plaintiff is the debtor in the above styled bankruptcy proceeding. She filed a

                  Chapter 13 bankruptcy petition on April 16, 2020.

          6.      One of the debts owed by the plaintiff and listed on Schedule F is liability for

                  tuition and fees owed to Liberty University.

          7.      The debtor did not receive a loan, did not receive an educational benefit

                  overpayment, or did not actually receive funds from Liberty University.

          8.      No loan was made by Liberty University to the debtor.

          9.      The liability is based upon unpaid tuition and fees.

          10.     As such, her liability to Liberty University does not fall under the discharge

                  exception of 11 USC sec. 523(a)(8).

          11.     The debtor seeks a declaratory judgment that the debt owed to Liberty University

                  is a dischargeable liability.

          Wherefore, plaintiff prays this court enter an order declaring the debt owed by the debtor

   to Liberty University Inc. is dischargeable, and for such further relief as may be just.



                                                  Respectfully Submitted:

                                                  AMANDA LEIGH RATCLIFFE

                                                  BY:/s/ Heather R. Parsons
                                                         Counsel
Case 20-07021   Doc 1   Filed 05/06/20 Entered 05/06/20 16:51:46   Desc Main
                           Document    Page 3 of 3




   Heather Renae Parsons
   VSB Number 85108
   Giles & Lambert, PC
   P.O. Box 2780
   Roanoke, VA 24001
   540-981-9000
   hparsons@gileslambert.com
